Citation Nr: 1756997	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-31 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine disability from November 29, 2007, to exclude a period of convalescence following spinal fusion surgery. 


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of his appeal, the Veteran transferred to the Manila RO in the Republic of the Philippines, and jurisdiction of the claim is currently with the Manila RO.

By way of procedural history, the Veteran was granted service connection for right lumbar protruded disc in August 1971 and assigned an initial 20 percent rating.  The rating was decreased to 10 percent in an August 1973 rating decision and the Veteran filed a notice of disagreement.  The Board increased the rating to 20 percent in a February 1976 decision.  Relevant here, the Veteran filed a claim for increased rating in November 2007 and was granted a 40 percent rating in an April 2008 rating decision.  The Veteran submitted a notice of disagreement in May 2009.  In response to a July 2010 statement of the case, the Veteran perfected his appeal in August 2010.  

The Board notes that the Veteran was granted a temporary rating of 100 percent from December 27, 2011 to March 1, 2012, for the Veteran's lumbar post-surgical convalescence, and the 40 percent rating was continued.

In a February 2017 rating decision, the RO also granted separate 20 percent ratings for right and left lower extremity radiculopathy, as secondary to service-connected right lumbar protruded disc, effective November 29, 2007.

With regard to representation, the Board observes that, at the beginning of the appeal, the Veteran was represented by The American Legion.  Thereafter in January 2017, the Veteran submitted a VA Form 21-22 appointing the Tulare County Veteran's Service Office as his representative.  However, the form was unsigned and therefore not valid.  VA sent the Veteran a letter in October 2017, requesting clarification.  The letter stated if there was no response, it would be assumed the Veteran wished to represent himself.  To date, the Veteran has not responded.  Accordingly, the Board recognizes that the Veteran wishes to be unrepresented in this matter.  


FINDINGS OF FACT

1.  At no time during the rating period on appeal has the Veteran's service-connected lumbar spine disability been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes of IVDS having a total duration of at least six weeks.

2.  Service connection for right and left lower extremity radiculopathy, as secondary to the low back disability, is already in effect and it is shown to result in no more than the currently-assigned separate 20 percent ratings for moderate incomplete paralysis for each lower extremity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for service-connected right lumbar spine disability from November 29, 2007, to exclude the assigned period of a temporary 100 percent disability rating, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Relevant Laws for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  
 
When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which additional functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

The Veteran asserts he is entitled to an increased rating for his back disability.

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, DC 5243 (2017).  

The General Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula (for DCs 5235 to 5242).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Alternatively, under the Intervertebral Disc Syndrome (IVDS) Formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2017).

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Aside from a temporary total rating for convalescence, the Veteran has been in receipt of a 40 percent rating for his lumbar spine disability since November 29, 2007.

The Veteran's low back was evaluated by VA for compensation purposes in February 2008.  The Veteran reported being injured in service and experiencing persistent pain in his lower back, with radiation down both his legs.  He complained of difficulties with pushing, lifting, getting up and down, and being unable to walk for more than a quarter of a mile.  The examiner noted the Veteran was not using any ambulatory aids, showed a normal gait, and was able to get out of a chair fairly rapidly.  The Veteran was able to heel walk and toe walk, but not in a dexterous manner, and preferred not to tandem walk, which twisted his back.  Spinal flexion was 0 to 20 degrees, spinal extension was 0 degrees, right extension was 0 to 5 degrees and left extension was 0 to 10 degrees and 0 degrees of rotation bilaterally.  Knee and ankle jerks were absent, the straight leg test was negative and the Veteran's low back was tender to pressure and manipulation.  X-rays showed arthritis and decreased intervertebral disk spaces of the dorsal and lumbar spine.

In the June 2010 VA compensations nerves examination, the Veteran complained of constant back pain, which became worse after standing for more than five minutes or walking two blocks or more.  The Veteran reported tingling, numbness and pain in his bilateral lower extremities.  Ankle jerks were absent and a sensory examination indicated reduced sensation in both lower extremities.  An MRI was ordered and showed severe lumbar stenosis, which explained the Veteran's bilateral sciatic pains.  Furthermore, a nerve conduction velocities test was conducted.  The tests showed the Veteran had evidence of motor and sensory peripheral neuropathy in the nerves of his bilateral lower extremities.  The Veteran was diagnosed with chronic low back pain with sciatic distribution bilateral secondary to lumbosacral osteoarthritis and stenosis.  The examiner concluded the numbness in both legs was likely caused by or a result of diabetic peripheral neuropathy, and not caused by or a result of IVDS or lumbar stenosis. 

A December 2011 VA EMG consultation indicated there was evidence of lumbar thoracic poly radiculopathy on the right and left, as could be seen with a proximal diabetic neuropathy.  The examiner could not exclude the possibility of a non-diabetic lumbosacral plexopathy, as there were findings compatible with a superimposed peripheral neuropathy.  A subsequent VA primary treatment note in December 2011 indicated the examiner found the EMG to be suggestive of "lumbothracic polyradiculopathy on right and left, as could be seen with a proximal diabetic neuropathy."  Dr. Ryan concluded that the Veteran's symptoms were likely diabetes related radiculitis.  The doctor further determined that although the Veteran had severe lumbar stenosis, it was not sufficient to explain all of his symptoms or his EMG findings.

In a December 2011 VA "H & P" treatment note, the Veteran complained of lower back pain which he rated an 8 out of 10 (10 being the highest).  He reported that he utilized chiropractic adjustments for his back pain from 1971 to 2011, but it was no longer helpful.  

In a February 2012 VA neurosurgery clinic note, the Veteran reported he had posterolateral spinal fusion L2-L4 with segmental fixation surgery in December 2011 which was performed by a private neurologist.

A February 2012 VA primary care treatment note indicated the Veteran reported his back pain to be 6 out of 10, and a request for physical therapy.

VA primary care treatment notes in January 2014 indicated the Veteran reported constant and unchanging pain in his lower lumbar spine.

In January 2017, a VA-contracted addendum medical opinion was obtained to reconcile the conflicting evidence regarding the Veteran's etiology of his bilateral lower extremity neurological complaints.  The examiner opined that the Veteran's bilateral lower extremity numbness, decreased reflexes, and pain to the bilateral lower extremities were likely due to diabetic peripheral neuropathy, superimposed with sciatica of the bilateral lower extremities, and IVDS secondary to his degenerative disc disease of the lumbar spine.  The provider was unable to delineate symptoms of peripheral neuropathy related to diabetic peripheral neuropathy verses DJD of the lumbar spine as the symptoms were interrelated.

The Veteran was afforded an additional VA compensation examination in February 2017.  The examiner diagnosed the Veteran with lumbar spinal stenosis, degenerative disease of the lumbar spine, and lumbar fusion.  The Veteran complained of daily bouts of severe back pain and limited movement, including claudication, due to neurogenic complications of spinal stenosis.  The examiner noted the Veteran was kyphotic and stooped over and used a walking unit device.  The Veteran reported constant and severe pain and movements causing pain in the lower extremities.  Range of motion testing revealed forward flexion of the thoracolumbar spine to 45 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner found evidence of pain with weight bearing, but no additional functional loss of after repetitive testing.  The Veteran had guarding or muscle spasms resulting in an abnormal gait, along with weakened movement due to muscle or peripheral nerve injury and disturbance of locomotion.  The straight leg test was negative and moderate radiculopathy was found in the right and left lower extremity.  There was no evidence of ankylosis or IVDS.  The examiner observed that the Veteran's spinal surgery caused significant reduction in his flexion and extension, and contributed to his poor function with constant pain.  He was not bedridden and did not have IVDS. 

On review of the evidence of record, the Board finds that a rating in excess of 40 percent since the beginning of the claim is not warranted.    

The criteria for the next-higher rating of 50 percent under the General Rating Formula are met when there is unfavorable ankylosis of the entire thoracolumbar spine.  In this case however, the February 2017 examiner expressly denied that the Veteran had ankylosis of the thoracolumbar spine.  Accordingly, a rating higher than 40 percent is not warranted under the General Rating Formula.

Likewise, a rating higher than 40 percent is not warranted under the IVDS Formula because there is no evidence showing that the Veteran has had incapacitating episodes of disc disease having a total duration of at least six weeks per year.  See DC 5243.  To the contrary, although the Veteran was found to have IVDS in the June 2010 VA examination, no incapacitating episodes were reported and none are found in the record.  Furthermore, the Veteran was found not to have IVDS in the February 2017 VA examination.  Accordingly, a rating higher than 40 percent for the lumbar spine disability is not warranted under DC 5243 based on the IVDS Formula.

The award of the 40 percent rating throughout the appeal period represents the maximum rating for limitation of motion, absent ankylosis.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

In summary, there is no basis to support a disability rating higher than 40 percent for the Veteran's service-connected right lumbar protruded disc at any time during the pendency of this claim.  Additional staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consideration of Separately Rating Neurological Abnormalities

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See  38 C.F.R. §§ 4.14, 4.71a, General Rating Formula, Note 1 (2017).  

Here, during the pendency of the appeal, the RO rated the Veteran's bilateral lower extremity radiculopathy, assigning separate 20 percent ratings, effective February 19, 2010, under 38 C.F.R. § 4.124a.  Diagnostic Code 8520 (2017).  See May 2017 rating decision.  The evidence does not reflect that higher ratings are warranted.

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R.  
§ 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

The medical evidence does not reflect that the Veteran's radiculopathy has been shown to be worse than moderate since November 29, 2007.  In the February 2017 VA examination, the examiner determined that the Veteran's bilateral right and left lower extremity radiculopathy to be moderate.  Accordingly there is no evidence to warrant separate ratings higher than 20 percent for radiculopathy of the lower extremities.

Moreover, the competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such as bladder and bowel, as to warrant any additional separate ratings.

Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has not asserted and the evidence does not show that he is unemployable due to the service-connected right lumbar protruded disc.  According to the February 2017 VA examination report, the Veteran did not indicate that his right lumbar protruded disc affected his ability to work.  Moreover, the VA examiner assessed that the Veteran's right lumbar protruded disc did not have an impact on the Veteran's ability to work.  Accordingly, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating in excess of 40 percent for right lumbar protruded disc from November 29, 2007, is denied.




____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


